Citation Nr: 9925588	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  97-19 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for varicose veins in the 
right leg.

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
condition with sciatic nerve involvement.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from March 1976 to November 
1976.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
in August 1996 that denied service connection for varicose 
veins and the existence of new and material evidence to 
reopen a claim for a low back condition with sciatic nerve 
involvement.

On May 10, 1999, a hearing was held before C.W. Symanski, who 
is the member of the Board rendering the final determination 
in this claim and was designated by the Chairman of the Board 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 1991).

The Board notes that during the May 1999 hearing before a 
Member of the Board, the veteran stated that he only wished 
to claim service connection for varicose veins in his right 
leg.  Accordingly, the Board will only address the veteran's 
right leg.

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a low 
back condition with sciatic nerve involvement will be 
addressed in the Remand immediately following this decision.


FINDINGS OF FACT

1.  On examination for entry into service, varicose veins in 
the right leg were not noted.  

2.  The evidence does not clearly and unmistakably establish 
that the veteran had varicose veins in his right leg prior to 
service.  

3.  The veteran's right leg varicose veins initially 
manifested during active service.


CONCLUSION OF LAW

Varicose veins in the right leg were incurred in active 
service.  38 U.S.C.A. §§ 1131, 5107, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that a February 
1976 examination assessed the veteran's lower extremities as 
normal.  In March 1976 he was observed to have severe 
varicose veins in the right leg, especially when standing and 
with running.  March 1976 records also show that the veteran 
had been treated for varicose veins in the right leg, and 
wanted to talk about a possible medical board.  A physician's 
note on the same record stated that there were varicose veins 
in the right leg, which existed prior to service.  A medical 
examination report dated in April 1976 included a notation of 
varicose veins.  Records dated in May and August 1976 further 
showed a diagnosis of varicose veins.  A response to a 
congressional inquiry, dated in September 1976, stated that 
the veteran had moderately severe varicose veins prior to 
service which later became symptomatic due to the physical 
stress of training.  The physician who wrote the September 
1976 opinion did not give any other rationale for this 
conclusion.  Records dated in October 1976 also noted a 
diagnosis of varicose veins.

A VA examination in February 1977 did not note any varicose 
veins.

Private medical records dated in March 1995 noted that the 
veteran had varicosities which were being treated with 
support hose.  A physical examination in May 1995 found that 
the veteran had large varicose veins extending up his leg.  
June 1995 records showed that the veteran had superficial 
varicosities on his right leg, as well as a lump on the right 
inner thigh.

Other private medical records dated in June 1996 noted that 
the veteran continued to seek treatment for his varicose 
veins at a VA hospital.

A hearing before a Member of the Board was held at the RO in 
May 1999.  The veteran testified that he first had problems 
with varicose veins after entering the service in 1976.  The 
veteran stated that he had been told that strenuous exercise 
had caused the varicose veins, and that this condition had 
worsened with age.  The veteran further testified that he was 
being treated with anti-embolism stockings for this 
condition, and that he was only claiming service connection 
for his right leg.

The veteran also submitted additional evidence at the May 
1999 hearing, consisting of a service record dated in March 
1976 which showed a diagnosis of varicose veins in the right 
leg, and a private medical record dated in July 1998 which 
showed that the veteran had undergone a vein stripping 
procedure in his right leg.  A signed waiver of RO 
consideration of this evidence was submitted by the veteran 
at the May 1999 hearing.


Analysis

At the outset, the Board finds that the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded; that is, the claim is not implausible.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Additionally, there is no indication that there are 
additional, pertinent records which are available and which 
have not been obtained.  Accordingly, there is no further 
duty to assist the veteran in developing the claim, as 
mandated by 38 U.S.C.A. § 5107(a). 

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. § 1131.  Such a determination requires a finding 
of a current disability which is related to an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 U.S.C.A. §§ 1101, 1131, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

For purposes of service connection, every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111.  

In this case, the veteran's entrance examination in February 
1976 did not find any varicose veins in the veteran's right 
leg.  It was not until subsequent examinations beginning in 
March 1976 that problems with varicose veins in the veteran's 
right leg were documented.  Treatment records dated in March 
1976, and a response to a congressional inquiry dated in 
September 1976, stated that the diagnosed varicose veins pre-
existed service, but no rationale was given for this 
conclusion.  The veteran also testified during his May 1999 
hearing before a Member of the Board that he did not have any 
problems with varicose veins prior to service, and that this 
condition manifested itself after engaging in the physical 
activity required by the military.

A physical examination conducted on the veteran prior to his 
entering service did not find any varicose veins in his right 
leg, and the record does not contain clear and unmistakable 
evidence that this injury or disease pre-existed service and 
was not aggravated by service.  The only contrary evidence 
contained in the record consists of two unsupported 
conclusions given in March and September 1976 that the 
varicose veins existed prior to service.  This cannot be said 
to be clear and unmistakable evidence sufficient to rebut the 
presumption of soundness that attached when no varicose veins 
were noted during the veteran's initial physical examination 
in February 1976.  The Court has previously held that a "bare 
conclusion, even one written by a medical professional, 
without a factual predicate in the record does not constitute 
clear and unmistakable evidence sufficient to rebut the 
statutory presumption of soundness."  Miller v. West, 11 
Vet.App. 345, 348 (1998).  In this case, the medical opinions 
by the military doctors are without a factual predicate in 
the record; thus there bare conclusions are not adequate to 
rebut the presumption of soundness and the evidence is not 
adequate to show that varicose veins existed prior to 
service.

The veteran has submitted medical evidence of varicose veins, 
including evidence that he underwent a vein stripping 
procedure on his right leg.  Considering that there is no 
clear and unmistakable evidence that this condition existed 
before service, that varicose veins in the veteran's right 
leg were diagnosed in service, and that the veteran has shown 
that this condition still exists, service connection for 
varicose veins in the right leg is granted.


ORDER

Service connection for varicose veins in the right leg is 
granted.



REMAND

During a hearing before a Member of the Board in May 1999, 
the veteran indicated that he had been receiving treatment 
for his back problems at the VA facility in Tampa since 1994.  
Such records, while not associated with the claims folder, 
are constructively of record and must be obtained prior to 
appellate review.

The record also shows that the veteran's claim for service 
connection for a low back condition with sciatic nerve 
involvement was last denied by a rating decision in April 
1977.  Since that decision, the veteran has submitted 
evidence in support of an application to reopen his claim.  

In a rating decision in August 1996 and statement of the case 
in November 1996, the RO found that the evidence added to the 
record since April 1977 was not new and material since there 
was no reasonable possibility that it would change the prior 
denial of service connection for a low back condition with 
sciatic nerve involvement.

The Board notes that a recent decision of the United States 
Court of Appeals for the Federal Circuit in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), invalidated the holding of 
the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) in Colvin v. Derwinski, 1 Vet. App. 171 (1991) that 
had established a "bright line" definition of what 
constitutes "material evidence" in the context of an 
application to reopen a claim for service connection (that, 
to be material, the newly submitted evidence must present a 
reasonable possibility of changing the outcome), in favor of 
the existing regulatory framework of 38 C.F.R. § 3.156.  The 
Federal Circuit noted that the threshold for determining 
whether evidence was new and material under that standard was 
rather low.

According to the provisions of § 3.156(a), new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

Moreover, in Winters v. West, No. 97-2180 (U.S. Vet. App. 
Feb. 17, 1999) (en banc), subsequent to the Federal Circuit's 
Hodge opinion, the United States Court of Appeals for 
Veterans Claims set forth a three-step process to be used for 
reopening claims: first, VA must determine whether new and 
material evidence has been presented under § 3.156(a); 
second, if new and material evidence has been presented, 
immediately upon reopening VA must determine whether, based 
upon all the evidence and presuming its credibility, the 
claim as reopened is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a); and third, if the claim is well grounded, VA 
should evaluate the merits after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  

In light of the fact that the record indicates that the RO 
considered at least part of the recently submitted evidence 
concerning the veteran's low back condition under the Colvin 
standard that was invalidated by the Federal Circuit, it 
would be prejudicial to the veteran for the Board to proceed 
with final appellate consideration of his claim before the RO 
has reviewed the evidence that has been added to the record 
since April 1977 under the current legal standard.

Accordingly, this case is REMANDED for the following 
additional actions:  

1.  The RO should request all records at 
the VA facility in Tampa since the 
beginning of 1994, which were cited by 
the veteran during his May 1999 Board 
hearing.  All such previously unobtained 
VA medical records should be associated 
with the claims folder.

2.  Upon completion of the requested 
development of the record, the RO should 
review the evidence that has been added 
to the record since the April 1977 rating 
decision which denied service connection 
for a low back condition, using the 
standard set forth by the Federal Circuit 
in Hodge and following the process set 
forth by the Court in Wilkins.  If action 
taken remains adverse to the veteran, he 
and his accredited representative should 
be furnished with an appropriate 
supplemental statement of the case 
concerning all additional evidence added 
to the record and they should be given an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).  By this REMAND, the Board intimates no 
opinion, either legal or factual, as to any final 
determination warranted in this case.  The purpose of this 
REMAND is to obtain clarifying information and to provide the 
veteran with due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

 

